﻿243.	 It is both an honour and a privilege for me, on behalf of the people and the Government of the People's Republic of Mozambique, to address the Assembly under the presidency of Mr. Illueca. Under his leadership, I am sure the thirty- eighth session will be crowned with success. To his predecessor, Mr. Imre Hollai, I wish to express my appreciation for the efforts he exerted during his term of office in a period characterized by cold-war hysteria and tension.
244.	I take this opportunity to hail the Secretary- General for his indefatigable efforts in the search for a climate of mutual understanding between peoples and countries. His attachment to the lofty ideals enshrined in the Charter of the United Nations reassures us of a better future for the Organization, which has just welcomed a new Member. May I add my voice to those of previous speakers in welcoming Saint Christopher and Nevis. I sincerely hope that in the near future other territories, such as Namibia and New Caledonia, will attain their independence and take their rightful place in the council of nations.
245.	The international situation is characterized by the increasing aggressiveness of imperialism, which is leading to a multitude of local conflicts in many places on our planet, to an arms race and to a widening of the gap between developed and developing countries.
246.	I am addressing the Assembly five months after the Fourth Congress of the FRELIMO Party,  which made a thorough review of the international situation and concluded with great concern that:
 Imperialist circles have reintroduced on the international scene the climate of the cold war, while at the same time they promote the arms race at an unprecedented scale, increase the areas and sectors of tension and conflict, resort to intervention and overt military aggression and make use of pressure and economic blackmail. 
In its analysis, the highest organ of our Party observed that the situation obtaining in the world was the result of the actions of imperialist forces strenuously trying to 
strengthen their military capabilities in the name of their security and the need to secure and preserve vital routes leading to strategic mineral resources. Consequently, we are today witnessing an increase of tension everywhere which seriously threatens peace, security and international stability.
247.	It was in the light of this situation, and in accordance with the cardinal principles that constitute the essence of the society we are building, that our Party, in dealing with foreign policy, reaffirmed our determination to continue the struggle for democracy, equality and peace—a struggle which began with the launching of our people's war for national liberation.
248.	Peace is a fundamental principle. By peace we mean the full enjoyment of freedom by all peoples, the exercise of the right to self-determination and independence, the right to development and progress, the firm refusal of humiliation, domination and exploitation and respect for the personality and dignity of man. Peace is an essential foundation for development and progress, the well-being and happiness of the people and the promotion of healthy co-operation on a basis of mutuality of interests.
249.	The establishment of a climate of peace requires disarmament, relaxation of tension in international relations and peaceful coexistence. Peace cannot go hand in hand with colonialism, neo-colonialism, racism, apartheid and Zionism. In short, peace is incompatible with ad forms of oppression and exploitation. Wherever these e Is may be found, people will struggle for their freedom and independence, no matter what sacrifices they ma/ have to make. People will never accept exploitation, occupation and subjugation. Everywhere people crave for freedom and peace.
250.	In southern Africa peace and security are more than ever before seriously threatened by imperialism in pursuit of its narrow interests, using the Nazi-fascist regime of apartheid South Africa. The independence of Mozambique, Angola and Zimbabwe—countries formerly dominated, like South Africa, by white minorities —has led to a greater isolation of the South African regime because of its attempts to preserve the backward and inhuman system of
251.	It is worth remembering that the Security Council, in its resolution 134 (1960), considered that the racist regime of South Africa constitutes a threat to international peace and security. Three years later it adopted resolution 181 (1963), in paragraph 1 of which the Council:
 .strongly deprecates the policies of South Africa in its perpetuation of racial discrimination as being inconsistent with the principles contained in the Charter of the United Nations and contrary to its obligations as a Member of the United Nations. 
252.	Those two resolutions were adopted without a single negative vote, and only two members abstained, namely, France and the United Kingdom of Great Britain and Northern Ireland. That was, I repeat, in 1960 and 1963, well before the independence of Mozambique, Angola and Zimbabwe. It is therefore gratifying to note that the international community, through the Security Council, had the foresight to take that position.
253.	Today, however, there are some of us who like to consider the Nazi-fascist regime of apartheid as an ally. An ally against whom? Against the peoples of Mozambique, Angola, Zimbabwe and Botswana who are struggling for their freedom and dignity and for their fundamental rights enshrined in the Charter? Is it against Lesotho and Seychelles, which are constantly attacked by
South African forces? Is it against the people of Namibia who have been struggling for more than three decades against the illegal occupation of their country by the Pretoria regime, in flagrant violation of numerous resolutions of the General Assembly, the Security Council, the OAU and the Movement of Non-Aligned Countries calling for the independence of Namibia? Or is it against the group of independent and sovereign countries in southern Africa whose only crime is daring to show, at the doorstep of South Africa, the last bastion of racism in Africa, examples of societies without racial discrimination, where black and white are simply free men and women, citizens of free and sovereign countries?
254.	South African regular armed forces occupy the southern part of the territory of the People's Republic of Angola, South African bombers attack the capital of the People's Republic of Mozambique, South African aircraft and ships carry out military operations and supply armed bandits who maim and murder our defenceless civilians and destroy our economic and social infrastructures. Armed gangs in the service of Pretoria raid Botswana and the Kingdom of Lesotho. The apartheid regime undertakes acts of destabilization against Zambia, Zimbabwe and the Kingdom of Swaziland.
255.	Who threatens whom? Which of them should have its security guaranteed—the apartheid regime which is the aggressor, the warmonger and the expansionist, or the sovereign countries attacked by a powerful military machine encouraged and strengthened by ever larger financial, economic and military investments?
256.	According to some sources, foreign investments in South Africa at the end of 1982 totalled more than $32 billion—three times more than just a few years ago. Is that the way one intends to pressure South Africa into behaving in conformity with the principles and objectives of the United Nations? Recently, Africa and indeed the international community were profoundly shocked at the news that the apartheid regime had been awarded $50 million to promote its nuclear development.
257.	The more numerous the acts of aggression and destabilization and occupation that South Africa perpetrates against sovereign States Members of the United Nations, the more investments, technological support and markets are offered to it. The more one invests in the South African regime, the more weapons are needed for its survival and the more weapons and military assistance are granted it to continue acts of aggression and perpetrate genocide, not only against the black people of South Africa but also against other peoples of the region. Is that the purpose of the constructive engagement  that has been proposed to the States of southern Africa?
258.	The People's Republic of Mozambique and other front-line States, conscious of their international responsibility, have endeavoured to preserve peace in our region. We have spared no effort to avoid a conflict of uncontrollable proportions in southern Africa.
259.	During the war for independence in Zimbabwe the front-line States showed how anxious we were to avoid the escalation of tension in our region. In spite of the acts of military aggression and destruction perpetrated by the Smith regime, we offered our good offices to accelerate the process of independence for Zimbabwe. In the same spirit, the front-line States agreed to participate in the diplomatic exercise that led to the formulation of the United Nations plan for the independence of Namibia, approved by the Security Council in its resolution 435 (1978). In the course of this whole process, SWAPO and the front-line States made concessions in the name of peace and in order to accelerate the process of independence for Namibia. Trusting in the good faith 
of the so-called contact group, we agreed to discuss ail questions concerning Namibia in spite of the machinations of some of its members.
260.	We accept a dialogue which will bring peace to our region, and peace can be brought only with genuine independence for Namibia in conformity with Security Council resolution 435 (1978) and the eradication of apartheid and racial discrimination. At its thirty-eighth session the General Assembly must irrevocably condemn any linkage or parallelism whatsoever between the independence of Namibia and the withdrawal of the international Cuban forces from Angola.
261.	Who is it who must withdraw from the People's Republic of Angola? Is it those who in conformity with Article 51 of the Charter support a people, a legitimate Government recognized by the international community to be defending its sovereignty, or the aggressor which occupies a part of the Angolan territory and commits a typical act of aggression as defined in resolution 3314 (XXIX)?
262.	Peoples from all over the world applauded the action of the North American troops when they crossed the Atlantic to face the Nazi hordes that were spreading death and destruction in Europe. Why should we now be asked to leave the men, women and children of Angola to be massacred by the	regime, the nazism of our time?
263.	We denounce the destruction of Cangamba, an Angolan town situated 500 kilometers from the border with Namibia, and we demand that South Africa be made to pay for all the damage done to the People's Republic of Angola. We unreservedly and strongly condemn the South African occupation of part of Angolan territory, and we demand the immediate and unconditional withdrawal of Pretoria's troops.
264.	It is with grave concern that we notice that peace and security are being threatened in other parts of Africa beyond our region. In our continent we witness the intervention of foreign forces in the internal affairs of countries even when Africa is in a condition to solve the problems that arise.
265.	In Western Sahara, we are concerned that hopes of peace are once again being shattered. The refusal of the Kingdom of Morocco to enter into negotiations with POLISARIO,2 in conformity with resolution AHG/ Res. 104 (XIX) recently adopted by the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity [see
means that there will be no cease-fire and that therefore a referendum, as called for by the OAU and the United Nations, will not take place. We exhort the Kingdom of Morocco, in the name of peace in the Maghreb and to strengthen the unity of our continent, to comply with the spirit and letter of that resolution. It is true that the winds are not always favourable to vessels, but the winds of freedom are always favourable to the freedom of peoples.
266.	In East Timor, we had hoped that the cease-fire agreed upon between FRETILIN  and the Government of Indonesia meant that Indonesia, a founding member of the Non-Aligned Movement, had finally heeded the cry for freedom of the Maubere people, who are struggling with determination against the Indonesian occupation. But it was a short-lived hope. According to the latest reports, the Jakarta Government has unleashed 20,000 more troops against the East Timorese people.
267.	To prevent the world from learning about the massacre perpetrated by the Indonesian forces, the Government of Indonesia prevented the International Committee of the Red Cross from continuing its activities. Indonesia wants to build a wall of silence in order to choke the will for freedom of the Maubere people. Nothing, absolutely nothing, can subjugate a people struggling for its freedom. Indonesia might succeed in massacring the people of East Timor, but it will never dominate them.
268.	I sincerely hope that the deferment of the question of East Timor to the thirty-ninth session will create the necessary climate for the re-establishment of the ceasefire and dialogue and that that will allow the Secretary- General successfully to carry out his mandate according to resolution 37/30.
269.	We are certain that the East Timorese people will regain its freedom and that under the leadership of FRETILIN, its sole legitimate representative; a free and sovereign nation will emerge in the land of the Maubere people.
270.	We should never accept the fragmentation of the Lebanese State. A year ago the international community was shocked by the massive aggression by Israel and the massacres in the refugee camps of Sabra and Shatila. The Lebanese people, who did not expect to hear the sounds of firearms once again and so soon, are confronted with the new warship and new aircraft that bombard Lebanese soil. Lebanon has thus become a training camp for the use of the most sophisticated weaponry.
271.	How many more wars will there be in the Middle East before nations finally recognize that the Palestinian people, led by the PLO, its sole legitimate representative, has a right to a free and sovereign State?
272.	Any attempt to preserve Zionism means going against the fundamental interest of the Jews and the Arabs. This will only perpetuate the state of war in the Middle East.
273.	The proposal made by the Democratic People's Republic of Korea for the peaceful reunification of the Korean nation constitutes a basis for the solution of the problem, and I call upon those concerned to refrain from any action that might hinder this process.
274.	Cyprus is another country that is yearning for peace and for its reunification. I call upon the Secretary- General to redouble his efforts and upon all those concerned to co-operate with him.
275.	The People's Republic of Mozambique greets with satisfaction the efforts of the Contadora Group to promote peace, security and stability in the Central American region. Mozambique forcefully condemns the acts of destabilization by imperialism in that region and appeals to all concerned to take practical and efficient measures with a view to ensuring that differences affecting the region are resolved by peaceful means.
276.	The proposals of the Contadora Group, the six- point plan presented by Nicaragua, and the positive response by the Farabundo Marti Front for National Liberation and the Revolutionary Democratic Front concerning the situation in El Salvador offer a serious opportunity for a negotiated, lasting solution to the grave problems confronting the people of Central America.
277.	Peace in Central America means the cessation of military manoeuvres, the end of acts of aggression against Nicaragua, the return of Guantanamo to the Cuban people and the withdrawal of support for dictatorial and unpopular regimes.
278.	In the course of the general debate it has been made clear that the struggle for peace and the prevention of the danger of a nuclear confrontation constitute a priority for all humanity, for what is at stake is the very survival of mankind. Economic and social development 
depends on peace among nations. Hopes for a prosperous and bright future for all people also depend on peace. The struggle for peace means a serious and constructive commitment by all, in particular the nuclear Powers, to the efforts to achieve general and complete disarmament, the cessation of the arms race, the freezing of all nuclear weapons and the reduction and eventual destruction of those weapons.
279.	The transformation of the Indian Ocean into a nuclear-free zone of peace, the dismantling of all the imperialist military bases stationed in that area and the speedy implementation of the Declaration of the Indian Ocean as a Zone of Peace	are components of the struggle for disarmament. We note with deep concern that, to the detriment of the interests of the Indian Ocean States and of the international community as a whole, the  ad hoc Committee on the Indian Ocean has once again been unable to carry out its mandate because of the position of certain Western countries that persist in creating obstacles to the holding of the Conference on the Indian Ocean. We reaffirm our support for holding the Conference on the Indian Ocean and for the adoption of concrete measures leading to the implementation of the Declaration.
280.	The success of the Madrid follow-up meeting of the Conference on Security and Co-operation in Europe shows us that whenever there is good will it is possible to overcome differences for the benefit of peace and cooperation among nations. We hope that the same thing will happen concerning the Geneva negotiations and in ill other negotiations, be they political, economic or of a security nature.
281.	The struggle for disarmament is a struggle for peace and development. Without disarmament there will be no peace and without peace there will be no development. The failure of the second special session of the General Assembly devoted to disarmament worries us, inasmuch as it has intensified the arms race and consequently increased military budgets. On the other hand, economic aid to developing countries has decreased dramatically. There cannot be peace and lasting security on our planet as long as $800 billion are spent annually on armaments, to the detriment of development programmes.
282.	There have been several efforts by the international community to find the mechanism for solving the great problems that affect humanity at the present time. However, those efforts have been blocked by the attitude of certain developed market economy countries which have systematically refused serious negotiations and opted instead for restrictive and protectionist solutions. What happened at the Summit of Industrialized Nations at Williamsburg last May is an example of this.
283.	It is not by exporting inflation and exerting pressure on developing countries that the problems of the industrialized countries will be solved. In a world where life expectancy in Africa, Latin America and Asia is 30 years less than in the industrialized countries and the per capita income there is $240 compared with over $1,300 in the developed countries, it is urgent to introduce profound changes in the current international economic structures in the fields of trade, finance and energy and in other fields. The People's Republic of Mozambique reaffirms its support for the efforts to launch global negotiations as a matter of urgency.
284.	It is not possible to come out of the economic chaos as evidenced by the recent failure of the sixth session of the United Nations Conference on Trade and Development when a group of countries persists in being the absolute master, the dictator, in a game that involves the lives of more than 2 billion human beings. Therefore, we the dominated countries, we the exploited, we the countries whose role is only that of suppliers of raw materials and producers of wealth for the developed countries, must formally and seriously engage in a selfless and co-ordinated effort to achieve collective self-reliance. We will never experience development if we submit ourselves to the development model pursued by the West. Theirs is the world of competition, protectionism and reckless exploitation of our wealth. Our world must be one of mutual assistance and co-operation that is healthy and advantageous to everyone.
285.	It is imperative that the current system of economic relations be dismantled and that new mechanisms be created to enable collective self-reliance to be an important element of international co-operation, a true cooperation among States based on the common will to eliminate hunger, disease, illiteracy and misery. The countries of southern Africa, conscious of the need selflessly to co-ordinate their efforts and resources, have been implementing the programmes defined by the Southern Development Co-ordination Conference.
286.	We salute the countries and the international institutions that have helped the development plans defined by our regional institutions at a time when our region, besides feeling the structural effects of current economic relations, is being affected by a long drought, the worst in the past 50 years. In Mozambique alone, this has affected about one third of our population and has brought havoc to agricultural production and death to tens of thousands of cattle because of the lack of green pasture and water. We appeal to the United Nations and to the international community in general for an increase in food aid to our people.
287.	For the sake of brevity I have dwelt only on a relatively few issues. Mozambique's position on many other issues, such as those of Afghanistan and Kampuchea, is well known and remains unchanged.
288.	Mozambique, because it believes in the United Nations system, has always resorted to the Organization, and will continue to do so, in the search for solutions to the political, economic, social and security problems that affect humanity. We always appear in this forum with the spirit of living up to, and demanding effective application of, the purposes and principles embodied in the San Francisco Charter.
289.	In the face of the problems that affect international peace, security and co-operation, we believe that the United Nations forum cannot be one in which the developed and powerful countries limit themselves to taking note of the critical world situation and the developing and weak countries simply present their rosary of pain, misery and suffering. We therefore share the concerns of the Secretary-General, and we consider that it is urgent for the United Nations to become an efficient instrument for guaranteeing peace and international security and for ensuring the harmonious development of all peoples of the world. Let us therefore transform these ideals enshrined in the Charter into a reality of our times.
290.	The struggle continues.
